 Case 1:18-cv-01259-RGA Document 45 Filed 03/10/20 Page 1 of 2 PageID #: 502




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,

       Plaintiff,
                                                   Civil Action No. 1:18-cv-01259-RGA
               v.
                                                   JURY TRIAL DEMANDED
SMARTMATIC USA CORP.,

       Defendant.


                        NOTICE OF CHANGE OF FIRM AND ADDRESS

       PLEASE TAKE NOTICE that as of this date, the firm name and address for service for the

following counsel for Plaintiff, Election Systems & Software, LLC is changed to:

               Robert M. Evans, Jr.         Revans@lewisrice.com
               Michael J. Hartley           Mhartley@lewisrice.com


               LEWIS RICE LLC
               600 Washington Avenue, Suite 2500
               St. Louis, MO 63101-1311
               (314) 444-7600



Dated: March 10, 2020


                                                   ROGOWSKI LAW LLC

                                                   By: _/s/ Patricia S. Rogowski _
                                                   Patricia Smink Rogowski (Bar No. 2632)
                                                   501 Silverside Road, Suite 11
                                                   Silverside Carr Executive Center
                                                   Wilmington, DE 19809
                                                   (302) 893-0048 (t)
                                                   pat@rogowskilaw.com
                                                   Attorney for Plaintiff, Election Systems &
                                                           Software, LLC
 Case 1:18-cv-01259-RGA Document 45 Filed 03/10/20 Page 2 of 2 PageID #: 503




                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on March 10, 2020 she caused the foregoing to be

filed with the Clerk of the United States District court for the District of Delaware, a copy of which

will be served on counsel of record by the Clerk’s ECF/CM system.



                                                    /s/ Patricia S. Rogowski

                                                    ROGOWSKI LAW LLC
                                                    Patricia Smink Rogowski (Bar ID No. 2632)
                                                    501 Silverside Road, Suite 11
                                                    Silverside Carr Executive Center
                                                    Wilmington, DE 19809
                                                    (302) 893-0048
                                                    pat@rogowskilaw.com
